EXHIBIT 10.5




AGREEMENT


AGREEMENT, as of 23rd of February 2010 (hereinafter referred to as the
"Agreement") concluded by and between Emerging Media Holdings, Inc, a Nevada
corporation ("the Company"), and SC Straco Grup SRL, having its headquarters
located in Bucharest, 5-9 Barlea Street, sector 5, Romania, Sole Registration
Number RO15143718, registered with the Trade Registry under no. J40/751/2003, a
company organized and functioning under the laws of Romania ("Straco").


PREAMBLE


WHEREAS, Straco owns 20% (twenty percent) of the share capital of  SC Genesis
International S.A., a joint stock company incorporated under the laws of Romania
(“Genesis”), that it wishes to sell to the Company; and


WHEREAS, the Company wishes to purchase this stock from the share capital of
Genesis; and


WHEREAS, subject to the terms and conditions herein, the Company will acquire
from Straco 32,000 shares, representing 20% (twenty percent) of the share
capital or other ownership interests (“ Genesis Shares”) in exchange for an
aggregate of 1,250,000 (one million two hundred fifty thousands) common stock
shares of the Company (“EMH Shares”) following to be issued (“Exchange”) and;


WHEREAS, the Company and Straco agreed upon the Exchange value, settling the
following:
 
 
The average reference exchange rate settled by the parties for the Exchange is
3.00 lei for 1.00 US Dollar.
 
 
Thus, the total Exchange value is 1,740,000,00 lei or 580,266.67 US Dollars
 
WHEREAS, the Exchange shall qualify as a transaction with securities exempted
from registration and qualification under the Securities Act of 1933, as it was
subsequently amended;
 
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Company and Straco hereby agree as follows:
 

--------------------------------------------------------------------------------


 
ARTICLE I:  THE EXCHANGE.


SECTION 1.01. The Exchange. Exchange Effects. Subject to the terms and
conditions set forth in Article VII, upon the Effective Time (as it is defined
below in Section 1.02), as a result of the Exchange, the Company agrees to
become the owner of 20% (twenty percent) of Genesis Shares and


Straco will become the owner of 1,250,000 (one million two hundred fifty
thousands) of the Company’s shares


SECTION 1.02. Effective Time; Closing. The present Contract enters in force upon
the date it is signed by the contracting parties. The parties hereto shall cause
the Exchange to be consummated by Straco delivering to the Company, or its
representatives, the Genesis Shares or other instruments evidencing the
ownership over the Genesis Shares, duly endorsed (or jointly with the powers of
attorney needed for the transfer of the ownership over the Genesis shares) so as
to make the Company the sole owner thereof free and clear of all claims and
encumbrances except as specifically assumed by the Company, in exchange for
delivery by the Company to Straco of 1,250,000 (one million two hundred fifty
thousands) EMH shares. The term "Effective Time" means the date and time of the
Closing (or such later time as may be agreed in writing by each of the parties
hereto) to be held at the offices of the Company, in Orlando, Florida (or such
other place as the parties may agree).


ARTICLE II:  DELIVERY OF SECURITIES; EXCHANGE OF SHARES.


SECTION 2.01. Delivery of Securities.  Upon the Effective Time, by virtue of the
Exchange:  1,250,000 (one million two hundred fifty thousands) EMH will be
issued in exchange for 32,000 Genesis Shares.


 
SECTION 2.02.  Exchange of Shares.  Upon the Closing:
 
 
 
Straco shall deliver to the Company all Genesis Shares or other instruments
representing the Genesis Shares, together with any stock transfer tax stamps
needed to accomplish the Exchange, together with such other customary documents
as may reasonably be required by the Company . And
 
The Company shall deliver to Straco all EMH Shares or other instruments
representing EMH Shares, together with any stock transfer tax stamps needed to
accomplish the Exchange, together with such other customary documents as may
reasonably be required by Straco.




ARTICLE III:  REPRESENTATIONS AND WARRANTIES OF  STRACO.


Except as set forth in this Agreement and disclosed in Schedule A, Straco hereby
represents and warrants to the Company that:


SECTION 3.01. Representations and Warranties of Straco.  Straco hereby
represents and warrants to the Company as follows:
 

--------------------------------------------------------------------------------


 
 
(a)
Straco has reviewed and understands the business, finances and operations of the
Company, including the Company’s current financial statements, and other
information and materials in respect to the Company's business and operations,
including the Company’s filings under the U.S. Securities Exchange Act of 1934,
as amended (collectively, the "Materials"), and makes and enters into this
Agreement with full knowledge of the terms and conditions contained
therein.  The Company has made available to Straco and its agents and advisors
the opportunity to obtain additional information and to verify the accuracy of
the information contained in the Materials, to evaluate the merits and risks of
this investment and to ask questions of and receive satisfactory answers from
the Company's President and other officers and employees concerning the
business, its operations and prospects. Straco has received all information and
materials it has requested and had a reasonable amount of time to review and
consider the Materials and to discuss such matters with the Company
representatives, its legal counsel and other advisors.



 
­(b)
Recognition of Risk.  Straco recognizes that the Exchange involves a high degree
of risk.  In this regard, Straco has read the Materials, and understands, in
addition thereto, that (i) an investment in the Company is speculative; (ii)
Straco may not be able to liquidate the investment; (iii) transferability of the
EMH Shares resulted from the Exchange is restricted; and (iv) in the event of a
disposition, Straco could sustain the loss of its entire investment.



 
(c)
­Knowledge and Experience of Shareholder.  Straco represents that its knowledge
and experience in financial and business matters are such that it is capable of
evaluating the merits and risks of an investment in the Company.

 
 
(d)
Investor Status. (i) Straco is not a U.S. Legal Person and is not acquiring the
EMH Shares resulted from the Exchange for the account of any U.S. Person, (ii)
if a corporation, it is not organized or incorporated under the laws of the
United States; (iii) if a corporation, no director or executive officer is a
national or citizen of the United States; and (iv) it is not otherwise deemed to
be a "U.S. Person" within the meaning of Regulation S.



 
­(e)
Purchase for Investment.  Straco is subscribing for the EMH Shares resulted from
the Exchange solely for its own account, for investment purposes and not for
distribution, sale or subdivision, or for the account of any other individual,
corporation, firm or person.



 
­(f)
Representation by Counsel.  Straco represents that it is represented by its own
counsel in this transaction and that such counsel has carefully reviewed the
terms of this Agreement and the tax consequences of the Exchange.



SECTION 3.02. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the Exchange
or the other transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Straco.
.


ARTICLE IV:  REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in this Agreement and disclosed in Schedule B, the Company
hereby represents and warrants to Genesis that:


SECTION 4.01. Organization and Qualification; Subsidiaries. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has all corporate requisite
power and authority and all necessary governmental approvals to own, lease and
operate its properties and to carry on its business as it is now being
conducted.


SECTION 4.02. Certificate of Incorporation and By-Laws. the Company has
heretofore made available to Straco a complete and correct copy of its
Organization Documents. The Company is not violating any of the provisions of
its Organization Documents.
 

--------------------------------------------------------------------------------


 
SECTION 4.03. Capitalization. The authorized share capital of the Company
consists of 100,000,000 common stock shares of which 16,303,000 shares are
issued and outstanding upon the date of this Agreement.


SECTION 4.04. Due Authorization of Exchanged EMH Shares. The EMH Shares to be
issued pursuant to the Exchange in accordance with SECTION 2.01 (i) will be duly
authorized, validly issued, fully paid and non-assessable and not subject to
preemptive rights created by statute, the Company's Articles of Incorporation or
By-Laws or any agreement to which the Company is a party or is bound to and (ii)
will, when issued, be exempted from registration under the Securities Act of
1933, as amended (together with the rules and regulations promulgated
thereunder, the "Securities Act") and the Securities Exchange Act of 1934, as
amended (together with the rules and regulations promulgated thereunder, the
"Exchange Act") and exempted from registration under applicable Blue Sky Laws.
The EMH Shares to be issued pursuant to the Exchange in accordance with SECTION
2.01 will bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
EMH Shares):  "The Securities represented by this certificate have not been
registered under the Securities Act of 1933, as amended. The Securities may not
be sold, transferred or assigned in the absence of an effective registration
statement for the Securities under said Act, or an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, that registration is not required under said Act."
 
SECTION 4.05. Authority Relative to This Agreement. the Company has all
necessary corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder and to consummate the Exchange and the
other transactions contemplated by this Agreement. The execution and delivery of
this Agreement by the Company and the consummation by the Company of the
Exchange and the other transactions contemplated by this Agreement have been
duly and validly authorized by all necessary corporate action and no other
corporate proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the Exchange and the other transactions contemplated
by this Agreement. This Agreement has been duly and validly executed and
delivered by the Company and, assuming the due authorization, execution and
delivery by Straco, constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.


SECTION 4.06. Absence of Litigation. As of the date of this Agreement, there is
no litigation, suit, claim, action, proceeding or investigation pending or, to
the knowledge of the Company, threatened against the Company, or any property or
asset of the Company, before any court, arbitrator or governmental entity,
domestic or foreign, which seeks to delay or prevent the consummation of the
Exchange or any other material transaction contemplated by this Agreement.


SECTION 4.07. Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the Exchange
or the other transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.


ARTICLE V:  CONDUCT OF BUSINESSES PENDING THE EXCHANGE


SECTION 5.01. Conduct of Business by the Company and Genesis Pending the
Exchange.  The Company agrees that, between the date of this Agreement and the
Effective Time, except if the parties agree otherwise, the businesses of the
Company and Genesis shall be conducted in the ordinary course of business and in
a manner consistent with past practice.



--------------------------------------------------------------------------------


 
ARTICLE VI:  ADDITIONAL AGREEMENTS


SECTION 6.01. Obligations of the Company. The Company shall take all action
necessary to perform its obligations under this Agreement and to consummate the
Exchange subject to the terms and conditions set forth in this Agreement.


SECTION 6.02. Obligations of Straco. Straco shall take all action necessary to
perform its obligations under this Agreement and to consummate the Exchange
subject to the terms and and conditions set forth in this Agreement.


SECTION 6.03. Further Action; Consents; Filings. Subject to the terms and
conditions hereof, each of the parties hereto shall use its reasonable best
efforts to (i) take, or cause to be taken, all appropriate action and do, or
cause to be done, all things necessary, proper or advisable under applicable law
or otherwise to consummate and make effective the Exchange and the other
transactions contemplated by this Agreement, (ii) obtain from Governmental
Entities any consents, licenses, permits, waivers, approvals, authorizations or
orders required to be obtained or made by the Company or Genesis or any of their
subsidiaries in connection with the authorization, execution and delivery of
this Agreement and the consummation of the Exchange and the other transactions
contemplated by this Agreement and (iii) make all necessary filings, and
thereafter make any other required submissions, with respect to this Agreement,
the Exchange and the other transactions contemplated by this Agreement required
under (A) the Exchange Act and the Securities Act and the rules and regulations
thereunder and any other applicable federal or state securities laws and (B) any
other applicable law. The parties hereto shall cooperate with each other in
connection with the making of all such filings, including by providing copies of
all such documents to the non-filing party and its advisors prior to filing and,
if requested, by accepting all reasonable additions, deletions or changes
suggested in connection therewith.


 


ARTICLE VII:  CONDITIONS TO THE EXCHANGE


SECTION 7.01. Conditions to the Obligations of Each Party. The obligations of
the Company and Straco to consummate the Exchange are subject to the
satisfaction or waiver (where permissible) of the following conditions:
 
 
(a)
no governmental entity or court of competent jurisdiction located or having
jurisdiction in the United States shall have enacted, issued, promulgated,
enforced or entered any law, rule, regulation, judgment, decree, executive order
or award (an "Order") which is then in effect and has the effect of making the
Exchange illegal or otherwise prohibiting consummation of the Exchange; and

 
(b)
all consents, approvals and authorizations legally required to be obtained to
consummate the Exchange shall have been obtained from and made with all
governmental entities.



SECTION 7.02. Conditions to the Obligations of the Company The obligations of
the Company to consummate the Exchange are subject to the satisfaction or waiver
(where permissible) of the following additional conditions:


 
(a)
to the best of Straco's knowledge and belief, each of the representations and
warranties of Straco contained in this Agreement shall be true and correct upon
the Effective Time; and



 
(b)
Straco shall have performed or complied with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Effective Time.



SECTION 7.03. Conditions to the Obligations of Straco. The obligations of Straco
to consummate the Exchange are subject to the satisfaction or waiver (where
permissible) of the following additional conditions:


 
(a)
each of the representations and warranties of the Company contained in this
Agreement shall be true and correct upon the Effective Time; and

 
 
(b)
the Company shall have performed or complied with all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Effective Time.

 

--------------------------------------------------------------------------------


 
ARTICLE VIII:  TERMINATION, AMENDMENT AND WAIVER


SECTION 8.01. Termination. This Agreement may be terminated and the Exchange and
the other transactions contemplated by this Agreement may be abandoned at any
time prior to the Effective Time, notwithstanding any requisite approval and
adoption of this Agreement and the transactions contemplated by this Agreement,
as follows:


 
(a)
by mutual written consent duly authorized by the Boards of Directors of the
Company and Straco;

 
(b)
by either the Company or Straco if the Effective Time shall not have occurred
provided, however, that the right to terminate this Agreement under this Section
8.01(b) shall not be available to any party whose failure to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Effective Time to occur on or before such date;

 
(c)
there shall be any order which is final and non-appealable preventing the
consummation of the Exchange;

 
(d)
by the Company upon a breach of any material representation, warranty, covenant
or agreement on the part of Straco set forth in this Agreement, or if any
representation or warranty of Straco shall have become untrue ("Termination by
Straco Breach"); provided, however, that, if such Termination by Straco Breach
is curable by Straco through the exercise of its best efforts, the Company may
not terminate this Agreement under this Section 8.01(d); or

 
(e)
by Straco upon a breach of any material representation, warranty, covenant or
agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue ("Termination
by Company Breach"); provided, however, that, if such Termination by Company
Breach is curable by the Company through the exercise of its best efforts,
Genesis may not terminate this Agreement under this Section 8.01(e).



SECTION 8.02. Effect of Termination. Except as provided in Section 9.01, in the
event of termination of this Agreement pursuant to Section 8.01, this Agreement
shall forthwith become void, there shall be no liability under this Agreement on
the part of the Company or Straco or any of their respective officers or
directors, and all rights and obligations of each party hereto shall cease,
provided, however, that nothing herein shall relieve any party from liability
for the willful breach of any of its representations, warranties, covenants or
agreements set forth in this Agreement.


SECTION 8.03. Amendment. This Agreement may be amended by the parties hereto by
action taken at the initiative of their respective Boards of Directors at any
time prior to the Effective Time; provided, however, that no amendment may be
made which would reduce the amount or change the type of consideration for which
each Share shall be exchanged upon consummation of the Exchange. This Agreement
may not be amended except by a written instrument signed by the parties hereto.


SECTION 8.04. Waiver. At any time prior to the Effective Time, any party hereto
may (a) extend the time for the performance of any obligation or other act of
any other party hereto, (b) waive any inaccuracy in the representations and
warranties contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any agreement or condition contained herein. Any such
extension or waiver shall be valid if set forth in a written instrument signed
by the party or parties to be bound thereby.


SECTION 8.05. Expenses. All Expenses (as defined below) incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such expenses, whether or not the Exchange or any
other transaction is consummated. "Expenses" as used in this Agreement shall
include all reasonable expenses (including, without limitation, all fees and
expenses of counsel, accountants, investment bankers, experts and consultants to
a party hereto and its affiliates) incurred by a party or on its behalf in
connection with or related to the authorization, preparation, negotiation,
execution and performance of this Agreement and all other matters related to the
closing of the Exchange and the other transactions contemplated by this
Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE IX:  GENERAL PROVISIONS


SECTION 9.01. Non-Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements in this Agreement and in any
certificate delivered pursuant hereto shall terminate at the Effective Time or
upon the termination of this Agreement pursuant to SECTION 8.01, as the case may
be, except for the agreements set forth in Articles I and II and SECTION 6.02
and this Article IX shall survive the Effective Time and those set forth in
SECTIONS 8.02 and 8.05 and this Article IX shall survive termination.


SECTION 9.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, facsimile, telegram or telex or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.02):


if to the Company:


Emerging Media Holdings, Inc.
1809 E. Broadway Street, Suite 175
Ovieda, FL 32765
Attn: Iurie Bordian, Chief Executive Officer
Facsimile:


with a copy to (which shall not constitute notice to the Company):


Michael Paige, Esq.
Jackson & Campbell, P.C.
1120 20th Street, NW
South Tower
Washington, DC 20036
Facsimile:




if to Straco:


SC Straco Grup SRL
5-9 Barlea Street
Bucharest, Sector 5
Attn: Alexandru Horpos, President
Facsimile:


with a copy to (which shall not constitute notice to the Company):


_____________, Esq.


Facsimile:
 


SECTION 9.03.  Specific Definitions.  For the purposes of this Agreement, the
term


 
(a)
"affiliate" of a specified person means a person who directly or indirectly
through one or more intermediaries controls, is controlled by, or is under
common control with such specified person;

 

--------------------------------------------------------------------------------


 
 
(b)
"control" (including the terms "controlled by" and "under common control with")
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise;

 
(c)
"person" means an individual, corporation, partnership, limited partnership,
syndicate, person (including, without limitation, a "person" as defined in
SECTION 13(d)(3) of the Exchange Act), trust, association or entity or
government, political subdivision, agency or instrumentality of a government;
and

 
(d)
"subsidiary" or "subsidiaries" of any person means any corporation, partnership,
joint venture or other legal entity of which such person (either alone or
through or together with any other subsidiary) owns, directly or indirectly,
more than 50% of the share capital or other equity interests, the holders of
which are generally entitled to vote for the election of the board of directors
or other governing body of such corporation or other legal entity.



SECTION 9.04. Severability. If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.


SECTION 9.05. Assignment; Binding Effect; Benefit. Neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
of the parties hereto (whether by operation of law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.


SECTION 9.06. Incorporation of Documents and Exhibits. All documents furnished
by Straco and all documents furnished by the Company and all exhibits attached
hereto and referred to herein are  incorporated herein and made a part hereof
for all purposes as if fully set forth herein.


SECTION 9.07. Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.


SECTION 9.08. Governing Law; Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Florida.


SECTION 9.09.  Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.


SECTION 9.10. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
and delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.


SECTION 9.11. Entire Agreement. This Agreement (including the Schedules)
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings between the
parties with respect thereto. No addition to or modification of any provision of
this Agreement shall be binding upon any party hereto unless made in writing and
signed by all parties hereto.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Straco have caused this Agreement to be
executed upon the date first written above by their respective officers
thereunto duly authorized.


ATTEST: EMERGING MEDIA HOLDINGS, INC.


 
By: /s/ Iurie Bordian
Iurie Bordian, Chief Executive Officer


ATTEST:  SC STRACO GRUP SRL
 
 
By: /s/ Alexandru Horpos
Alexandru Horpos, President




SCHEDULE A—EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES OF SC STRACO GRUP SRL


SCHEDULE B—EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES OF EMERGING MEDIA
HOLDINGS, INC.
 
 
 

--------------------------------------------------------------------------------